

117 S2048 IS: Improving Access to Medicare Coverage Act of 2021
U.S. Senate
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2048IN THE SENATE OF THE UNITED STATESJune 15, 2021Mr. Brown (for himself, Ms. Collins, Mr. Whitehouse, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to count a period of receipt of outpatient observation services in a hospital toward satisfying the 3-day inpatient hospital requirement for coverage of skilled nursing facility services under Medicare.1.Short titleThis Act may be cited as the Improving Access to Medicare Coverage Act of 2021.2.Counting a period
			 of receipt of outpatient observation services in a hospital toward the
			 3-day
			 inpatient hospital requirement for coverage of skilled nursing facility
			 services under Medicare(a)In
 generalSection 1861(i) of the Social Security Act (42 U.S.C. 1395x(i)) is amended by adding at the end the following: For purposes of this subsection, an individual receiving outpatient observation services shall be deemed to be an inpatient during such period, and the date such individual ceases receiving such services shall be deemed the hospital discharge date (unless such individual is admitted as a hospital inpatient at the end of such period)..(b)Effective
 dateThe amendment made by subsection (a) shall apply to receipt of outpatient observation services beginning on or after January 1, 2021, but applies to a period of post-hospital extended care services that was completed before the date of the enactment of this Act only if an administrative appeal is or has been made with respect to such services not later than 90 days after the date of the enactment of this Act. Notwithstanding any other provision of law, the Secretary of Health and Human Services may implement such amendment through an interim final regulation, program instruction, or otherwise.